ORDER.
Now comes Rene J. Ortlieb, one of the attorneys for Plaintiff-Appellant in the above entitled cause, and says unto this Court that the above matter has been settled and compromised and therefore moves this Court to dismiss the said cause now pending before this Court.
Motion having been filed by Rene J. Ortlieb, one of the attorneys for the plaintiff-appellant, it appearing that the said cause has been settled and compromised,
On Motion of Rene J. Ortlieb, it is ordered that the above cause be and the same is hereby dismissed with prejudice.